DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct Species:
Species I.	Drawn to Fig. 1.
Species II.	Drawn to Fig. 5.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Species I & II, mentioned above are embodiments of a fuel supply system of a gas turbine engine, the species have mutually exclusive characteristics because of the structural components as shown in the figures in the application and as mentioned above. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Julien Perron on 05/01/2022 provisional election was made without traverse to prosecute the invention of Species I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  None of the claims have been withdrawn from consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 10, 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant failed to disclose “determining an amount of time for residual fuel at the second set of fuel nozzles to reach a coking temperature.” (claims 2, 10 and 18) and “determining a duration for supplying the amount of fuel to the at least one second manifold” (claims 3 and 11).  The time the fuel takes to coke is the fuel’s property and is predetermined based on the temperature. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 14-18 are rejected under 35 U.S.C. 102(a)(!) as being anticipated by Yates et al (US 2018/0372321).
In re Claim 1:  Yates teaches a method for operating an engine, the method comprising:
operating the engine at low power (Fig. 1 pilot-only operation) by supplying fuel to a combustor through a first set of fuel nozzles (pilot discharge orifices) of at least one first manifold (332) and without supplying fuel (“mains stage is deselected”, [0010]) to the combustor (15) through a second set of fuel nozzles (mains discharge orifices) of at least one second manifold (333); 
determining an amount of fuel (“cooling flow is sensed by the MFFSV 343 and the feedback signal from the MFFSV LVDT 344 to the EEC is used to adjust the spool position of the FFSV 335 (via the servo-valve 346) if the cooling flow needs to be altered”, [0020]) to at least in part fill the at least one second manifold to impede fuel coking of the second set of fuel nozzles; and 
supplying the amount of fuel periodically (“a cooling flow is sent to the mains manifold during pilot-only operation”, [0010]) to the at least one second manifold.
In re Claim 2:  Yates teaches the invention as claimed and as discussed for Claim 1, above.  Yates further teaches determining an amount of time for residual fuel at the second set of fuel nozzles to reach a coking temperature; and setting a time interval for supplying the amount of fuel to the at least one second manifold at less than the amount of time as determined [0020 and 0140-0141}.
In re Claim 3:  Yates teaches the invention as claimed and as discussed for Claim 1, above.  Yates further teaches determining a duration for supplying the amount of fuel to the at least one second manifold, the duration determined to fill the at least one second manifold (set elapsed time, [0140]).
In re Claim 6:  Yates teaches the invention as claimed and as discussed for Claim 1, above.  Yates further teaches determining a rate for supplying the amount of fuel to the at least one second manifold to prevent the engine from surging (since the fuel being supplied only to the pilot nozzle and operating at low power, it is implicit that the engine will not surge).
In re Claim 7:  Yates teaches the invention as claimed and as discussed for Claim 1, above.  Yates further teaches wherein supplying the amount of fuel to the at least one second manifold comprises increasing a fuel pressure above a cracking pressure of a hydraulic flow divider valve (140; Figs. 10 and 11), the hydraulic flow divider valve operatively connected to the at least one first manifold (131) and the at least one second manifold (133), the hydraulic flow divider valve diverting the amount of fuel to the at least one second manifold [0140-0141].
In re Claim 8:  Yates teaches the invention as claimed and as discussed for Claim 1, above.  Yates further teaches wherein supplying the amount of fuel to the at least one second manifold comprises actuating a solenoid {0019} of a solenoid actuated flow divider valve (347), the solenoid actuated flow divider valve operatively connected to the at least one first manifold and the at least one second manifold, the solenoid when actuated causing the solenoid actuated flow divider valve to divert the amount of fuel to the at least one second manifold [0019].
In re Claims 9-11 and 14-16:  Yates teaches all the limitations as discussed for claims 1-3 and 6-8, above including at least one processing unit; and at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit for operating the engine at low power (part of EEC)..
In re Claims 17-20:  Yates teaches all the limitations as discussed for claims 1, 2, 9 and 10, above including readable medium having stored thereon program code executable by a processor for operating an engine, the program code comprising instructions for operating the engine at low power (part of EEC)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Dobbeling et al (US 2014/0000270).  Yates teaches the invention as claimed and as discussed for Claims 1, 9 and 17, above.  Yates further teaches that the amount of fuel being deliver is at low power condition (pilot only mode),  
However, Yates does not specifically teach the operation of the generator at low power conditions.  Dobbeling teaches wherein the engine is decoupled from a rotor of a rotorcraft while the engine is operating at low power and wherein the amount of fuel is determined to prevent the engine from being recoupled to the rotor (gas turbine is in standby mode at lower speed 0010-0011]).  
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to adapt Yates’ gas turbine engine such that gas turbine is not connected to the load at low power until the speeds are synchronized as taught by Dobbeling, [0011].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741